Citation Nr: 0831149	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-30 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from October 
1972 to October 1975 and then in the Army National Guard from 
October 1975 to June 2004 with periods of active duty in the 
Army from January 1991 to March 1991 and from December 2003 
to June 2004 and various periods of active duty for training 
(ACDUTRA) throughout his time in the Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The veteran had a Travel Board hearing in September 2006, and 
the transcript is of record.  Although the Veterans' Law 
Judge who conducted the hearing is no longer employed at the 
Board, the veteran indicated in correspondence dated in 
August 2008 that he did not wish to appear at another 
hearing.  


FINDING OF FACT

The veteran's left knee disability is currently manifested by 
subjective complaints of pain upon squatting and stair 
climbing; objective findings include very minor 
patellofemoral crepitation upon palpation, but no ankylosis, 
no more than moderate instability, and no limitation of 
motion warranting a higher rating.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5103(a) (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5256, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  Separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

In VAOPGCPREC 23-97, VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257.  See 62 Fed. Reg. 
63,604 (1997).  In VAOPGCPREC 9-98 (1998), VA General Counsel 
further explained that, when a veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DC 5260 or DC 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  

In the alternative, a compensable rating may be granted by 
virtue of 38 C.F.R. § 4.59 (which specifically provides that, 
when a veteran has arthritis that is productive of actually 
painful motion due to unstable or malaligned joints due to 
healed injury, the disability is entitled to the minimum 
compensable evaluation for the joint, i.e., 10 percent under 
either DC 5260 or 5261).  See 63 Fed. Reg. 56,703 (1998).  
Moreover, VA General Counsel held that separate ratings could 
be provided for limitation of knee extension and flexion 
under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004); 69 Fed. 
Reg. 59,990 (2004).  Precedent opinions of VA General Counsel 
are binding on the Board.  38 C.F.R. § 19.5.  

In light of the foregoing, the Board will address whether the 
veteran's left knee disability warrants separate evaluations 
for limitation of left knee flexion and extension, as well as 
for left knee instability.  He is currently assigned a 10 
percent rating for bursitis under DC 5019 (rated as 
degenerative arthritis).  In order to warrant a higher 
rating, the evidence must show the following:

*	X-ray involvement of two or more 
major joints or two or more minor 
joint groups with occasional 
incapacitating exacerbations (20 
percent under DC 5019);
*	ankylosis of the knee in favorable 
angle in full extension or in slight 
flexion between 0 and 10 degrees (30 
percent under DC 5256);
*	moderate recurrent subluxation or 
lateral instability (20 percent 
under DC 5257);
*	dislocated semilunar cartilage with 
frequent episodes of locking, pain, 
and effusion into the joint (20 
percent under DC 5258);
*	flexion limited to 30 degrees (20 
percent under DC 5260);
*	extension limited to 15 degrees (20 
percent under DC 5261); or
*	impairment of the tibia and fibula 
with moderate knee or ankle 
disability (20 percent under DC 
5262).  

After a careful review of the medical evidence of record, the 
Board finds that the evidence does not support a higher 
rating at this time.

First, a higher rating is not warranted under DC 5019 as the 
evidence does not show arthritis.  Specifically, the most 
recent VA examination report noted that X-rays showed normal 
bony anatomy.  In addition, the evidence does not support a 
finding consistent with incapacitating exacerbations of the 
knee.  Of note, the most recent VA examination report 
specifically noted that the veteran denied flare-ups.  
Therefore, a higher rating is not warranted under DC 5019.

Next, clinical findings do not disclose that the veteran has 
ankylosis of the left knee.  Ankylosis is defined as 
stiffening or fixation of a joint.  In VA outpatient 
treatment notes dated in January 2005, range of motion was 
noted as zero to 110 degrees (with zero to 140 degrees as 
anatomically normal).  In a May 2008 VA joints examination 
report, range of motion was reported as zero to 130 degrees.  
Nonetheless, while some limitation of motion is shown, there 
is no fixation or stiffening of the left knee joint as 
evidenced by the level of range of motion.  As such, the 
evidence does not support a higher rating under DC 5256.   

Further, VA outpatient treatment notes and the report of the 
May 2008 VA joints examination specifically indicated that 
there was no left knee instability or laxity to warrant a 
separate rating under DC 5257.  Moreover, the May 2008 VA 
examination report noted no cartilage dislocation or episodes 
of locking reported.  As such, the evidence does not show 
cartilage dislocation, a threshold component necessary to 
receive a separate rating pursuant to DC 5258. 

Next, flexion was limited to 110 degrees in January 2005, but 
was more recently limited to 130 degrees in May 2008.  Since 
a higher than 10 percent rating would require more severe 
limitation of motion of flexion, there is no basis for a 
higher rating under DC 5260.  In addition, the May 2008 VA 
examiner indicated that there were no reported flare-ups and 
no additional limitation upon repetitive use.

Similarly, while a separate rating could be assigned under DC 
5261 (limitation of extension), the veteran's left knee 
extension does not warrant a compensable evaluation at this 
time.  Range of motion testing has shown his extension to be 
anatomically normal.  

Next, the evidence does not support a higher rating based on 
impairment of the tibia and fibula because recent X-rays do 
not show malnunion of the tibia and fibula, a threshold 
component of a 20 percent rating under DC 5262.  
Specifically, X-rays showed normal bony anatomy of the left 
knee.  There was no atrophy or deformity, and the veteran 
exhibited a normal gait.  This evidence indicates that there 
was no malunion of the tibia and fibula and no basis on which 
to assign a higher rating.

After considering the effects of the pain, tenderness, 
weakness, lack of endurance, limitation of function, and 
fatigability, as described in the records of examination and 
treatment, the Board concludes that the evidence does not 
reflect functional impairment beyond that which is 
contemplated by a 10 percent rating.  

Further, the disabling effects of the veteran's pain and 
weakness do not meet or more nearly approximate the criteria 
for assignment of a higher rating under 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Specifically, given the absence of ankylosis of the left 
knee, more limited range of motion, laxity, instability, or 
malunion of the tibia and fibula, the Board finds that the 
evidence does not support a higher rating at this time.

The Board has considered the veteran's sworn testimony and 
written statements that his service-connected left knee 
disability is worse than currently evaluated.  Although his 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In the most 
recent VA examination, the examiner reflected that the 
"condition does not really affect his occupation except with 
climbing, squatting and kneeling."  Hence, referral for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's left knee claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
service treatment records and VA outpatient treatment records 
with the claims folder, and he was afforded a VA joints 
examination in May 2008.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

A rating in excess of 10 percent for residuals of a left knee 
injury is denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


